 

Exhibit 10.80

ASSISTANCE AGREEMENT

 

1. Award No.       2. Modification No.    3. Effective Date    4. CFDA No.
DE-FE0004343          10/'01/2010    81.134    5. Awarded To      
        Sponsoring Office    7. Period of Performance ADA-ES, INC.      
    U.S. Department of Energy/’NETL    10/01/2010 Attn: RICHARD SCHLAGER   
    Jennifer Gaudlip    through 8100 SOUTHPARK WAY, STE. B   
    jennifer.gaudlip@netl.doe.gov    03/31/2012 LITTLETON CO 801204525   
    626 Cochrans Mill Road              PO Box 10940              Pittsburgh PA
15236-0940    8. Type of Agreement    9. Authority               10. Purchase
Request or Funding Document No.     Grant    See Page 2               10FE010592
X Cooperative Agreement                    Other                11. Remittance
Address           12. Total Amount       13. Funds Obligated ADA-ES, INC.      
    Govt. Share:    $15,000,000.00    This action:    Attn: RICHARD SCHLAGER   
      $15,000,000.00    8100 SOUTHPARK WAY, STE. B        Cost Share:   
$3,750,001.00    Total    LITTLETON CO 801204525          $15,000,000.00      
       Total:    $18,750,001.00       14. Principal Investigator            15.
Program Manager            16. Administrator Sharon Sjostrom            BRUCE W.
LANI            U.S. DOE/NETL Phone: 303-339-8856            Phone: 412-386-5819
           Pittsburgh Campus                  626 Cochrans Mill Road         
        PO Box 10940                  Pittsburgh PA 15236-0940 17. Submit
Payment Requests To    18. Paying Office    19. Submit Reports To OR for NETL
(Pittsburgh)    OR for NETL (Pittsburgh)    See Attachment 3 U.S. Department of
Energy    U.S. Department of Energy       Oak Ridge Financial Service Center   
Oak Ridge Financial Service Center       P.O. Box 4967       P.O. Box 4967      
Oak Ridge TN 37831       Oak Ridge TN 37831       20. Accounting and
Appropriation Data 21. Research Title and/or Description of Project RECOVERY
ACT: “EVALUATION OF SOLID SORBENTS AS AN INDUSTRIAL RETROFIT TECHNOLOGY FOR C02
CAPTURE    For the Recipient          For the United States of America 22.
Signature of Person Authorized to Sign       25. Signature of Grants/Agreements
Officer         /s/ Richard Schlager               Signature on File 23. Name
and Title    24. Date Signed    26. Name of Officer    27. Date Signed
        Richard Schlager, Vice President    09/30/2010    Juliana L. Heynes   
09/17/2010



--------------------------------------------------------------------------------

 

CONTINUATION SHEET    REFERENCE NO. OF DOCUMENT BEING CONTINUED           
PAGE OF          DE-FE0004343                   2         2    NAME OF OFFEROR
OR CONTRACTOR                ADA-ES, INC.                  

 

ITEM NO.

(A)

  

SUPPLIES/SERVICES

(B)

  

QUANTITY
(C)

  

UNIT
(D)

  

UNIT PRICE
(E)

  

AMOUNT
(F)

       

DUNS Number:     133314067

 

Authority:

                  PL 95-91 DOE Organization Act, PL 111-5 American            
      Recovery and Reinvestment Act of 2009 and PL                   109-58
Energy Policy Act 2005, PL 110-140 Energy                   Independence and
Security Act of 2007                  

 

Responsible Parties:

                  DOE Program Officer                   Bruce Lani Mail Stop
922-342C                   US DOE/National Energy Technology Laboratory         
         626 Cochrans Mill Road, P.O. Box 10940                   Pittsburgh, PA
15236-0940                   Phone: 412-386-5819                   E-Mail:
Bruce.Lani@netl.doe.go-                  

 

DOE Administrator

                  Jennifer Gaudlip Mail Stop 921-107                   US
DOE/National Energy Technology Laboratory                   626 Cochrans Mill
Road, P.O. Box 10940                   Pittsburgh, PA 15236-0940               
   Phone: 412-386-7249                   E-Mail: Jennifer.Gaudlip@netl.doe.gov
                 

 

ADA-ES Principal Investigator

                  Sharon Sjostrom                   8100 SouthPark Way, Unit B
                  Littleton, CO 80120                   Phone: 303-734-1727   
               E-Mail: sharons@adaes.com                  

 

ADA-ES Business Foint of Contact

                  Robin Stewart, Manager, Contract R&D                   8100
SouthPark Way, Unit B                   Littleton, CO 80120                  
Phone: 303-339-8863                   E-Mail: robins@adaes.com                  

 

ASAP: NO: STD IMMEDIATE Extent Competed: COMPETED

                  Davis-Bacon Act: YES PI: Sharon Sjostrom                  
Fund: 05899 Appr Year: 2009 Allottee: 31 Report                   Entity: 220317
Object Class: 25500 Program:                   1611007    Project:2003010
WFO:0000000 Local Use:                   0000000    TAS Agency: 89 TAS Account:
0211               



--------------------------------------------------------------------------------

 

SPECIAL TERMS AND CONDITIONS

U.S. Department of Energy

DE-FE0004343

Table of Contents

 

RESOLUTION OF CONFLICTING CONDITIONS      2    AWARD AGREEMENT TERMS AND
CONDITIONS      2    AWARD PROJECT PERIOD AND BUDGET PERIODS      2    PAYMENT
PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH) VENDER
INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)      2    COST SHARING     
3    REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS
AND FRINGE BENEFITS      3    USE OF PROGRAM INCOME - ADDITION      4   
STATEMENT OF FEDERAL STEWARDSHIP      4    STATEMENT OF SUBSTANTIAL INVOLVEMENT
     4    SITE VISITS      5    REPORTING REQUIREMENTS      5    PUBLICATIONS   
  5    FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS      6    INTELLECTUAL
PROPERTY PROVISIONS AND CONTACT INFORMATION      6    NATIONAL SECURITY:
CLASSIFIABLE RESULTS ORIGINATING UNDER AN AWARD      6    CONTINUATION
APPLICATION AND FUNDING - AWARDS UNDER 10 CFR 600      7    LOBBYING
RESTRICTIONS      7    NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT
AND PRODUCTS — SENSE OF CONGRESS      7    ENVIRONMENTAL, SAFETY AND HEALTH
(ES&H) PERFORMANCE OF WORK AT DOE FACILITIES      7    FUNDING OF BUDGET PERIODS
     8    INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP      8    PERFORMANCE OF WORK
IN UNITED STATES      8    NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS
     8    DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS      9    SPECIAL
PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND REINVESTMENT ACT
OF 2009 (MAR 2009)      9    REPORTING AND REGISTRATION REQUIREMENTS UNDER
SECTION 1512 OF THE RECOVERY ACT      12    REQUIRED USE OF AMERICAN IRON,
STEEL, AND MANUFACTURED GOODS (COVERED UNDER INTERNATIONAL AGREEMENTS) - SECTION
1605 OF THE AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009      12    WAGE RATE
REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY ACT      15    RECOVERY ACT
TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS AND RECIPIENT
RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS      15    DAVIS BACON ACT AND
CONTRACT WORK HOURS AND SAFETY STANDARDS ACT      16    RECIPIENT FUNCTIONS     
23    SUBRECIPIENT/SUBCONTRACT APPROVALS      23    HOST SITE AGREEMENT      24
  

 

Page 1 of 24



--------------------------------------------------------------------------------

 

SPECIAL TERMS AND CONDITIONS

RESOLUTION OF CONFLICTING CONDITIONS

Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator for guidance.

AWARD AGREEMENT TERMS AND CONDITIONS

This award/agreement consists of the Grant and Cooperative Agreement cover page,
plus the following:

a.        Special terms and conditions.

b.        Attachments:

 

Attachment No.    Title 1    Intellectual Property Provisions 2    Statement of
Project Objectives 3    Federal Assistance Reporting Checklist 4    Budget Pages
5    Responsible Parties 6    Wage Rate Determination (RESERVED)

c.        Applicable program regulations

d.        DOE Assistance Regulations, 10 CFR 600 at http://ecfr.gpoaccess.gov.

e.        If the award is for research and to a university or non-profit, the
Research Terms & Conditions and the DOE Agency Specific Requirements at
http://www.nsf.gov/bfa/dias/policy/rtc/index.jsp.

f.        Application/proposal as approved by DOE.

g.        National Policy Assurances to Be Incorporated as Award Terms in effect
on date of award at http://management.energy.gov/business_doe/1374.htm.

AWARD PROJECT PERIOD AND BUDGET PERIODS

The Project Period for this award is 10/01/2010 through 12/31/2014 consisting of
the following Budget Periods.

 

Budget Period   Start Date   End Date 1   10/01/2010   03/31/2012 2   04/01/2012
  09/30/2013 3   10/01/2013   12/31/2014

PAYMENT PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)

a.        Method of Payment. Payment will be made by reimbursement through ACH.

b.        Requesting Reimbursement. Requests for reimbursements must be made
electronically through Department of Energy’s Oak Ridge Financial Service Center
(ORFSC) VIPERS. To access and use VIPERS, you must enroll at
https://finweb.oro.doe.gov/vipers.htm. Detailed instructions on how to enroll
are provided on the web site.

For non-construction awards, you must submit a Standard Form (SF) 270, “Request
for Advance or Reimbursement” at https://finweb.oro.doe.gov/vipers.htm and
attach a file containing appropriate supporting documentation. The file
attachment must show the total federal share claimed on the SF 270, the
non-federal share claimed for the billing period if cost sharing is required,
and cumulative expenditures to date (both Federal and non-Federal) for each of
the following categories: salaries/wages and fringe benefits; equipment; travel;
participant/training support costs, if any; other direct costs, including
subawards/contracts; and indirect costs. For construction awards, you must
submit a SF 271, “Outlay Report and Request for Reimbursement for Construction
Programs,” through VIPERS.

 

Page 2 of 24



--------------------------------------------------------------------------------

 

c.        Timing of submittals. Submittal of the SF 270 or SF 271 should
coincide with your normal billing pattern, but not more frequently than every
two weeks. Requests for reimbursement must be limited to the amount of
disbursements made during the billing period for the federal share of direct
project costs and the proportionate share of any allowable indirect costs
incurred during that billing period.

d.        Adjusting payment requests for available cash. You must disburse any
funds that are available from repayments to and interest earned on a revolving
fund, program income, rebates, refunds, contract settlements, audit recoveries,
credits, discounts, and interest earned on any of those funds before requesting
additional cash payments from DOE.

e.        Payments. The DOE approving official will approve the invoice as soon
as practicable but not later than 30 days after your request is received, unless
the billing is improper. Upon receipt of an invoice payment authorization from
the DOE approving official, the ORFSC will disburse payment to you. You may
check the status of your payments at the VIPER web site. All payments are made
by electronic funds transfer to the bank account identified on the ACH
Vendor/Miscellaneous Payment Enrollment Form (SF 3881) that you filed.

COST SHARING

a.        Total Estimated Project Cost is the sum of the Government share and
Recipient share of the estimated project costs. The Recipient’s cost share must
come from non-Federal sources unless otherwise allowed by law. By accepting
federal funds under this award, you agree that you are liable for your
percentage share of total allowable project costs, on a budget period basis,
even if the project is terminated early or is not funded to its completion. This
cost is shared as follows:

 

Budget Period (Start Date)

   Budget Period 1
(10/01/2010)     Budget Period 2
(04/01/2012)     Budget Period 3
(10/01/2013)     Total Estimated
Cost  

DOE Share

   $ 3,099,474/80 %    $ 8,803,606/80 %    $ 3,096,920/80 %    $ 15,000,000/80
% 

Recipient Share

   $ 774,869/20 %    $ 2,200,901/20 %    $ 774,230/20 %    $ 3,750,000/20 %    
                             

Total

   $ 3,874,343/100 %    $ 11,004,507/100 %    $ 3,871,150/100 %    $
18,750,000/100 %                                  

Budget Period Duration in Months

     18        18        15     

b.        If you discover that you may be unable to provide cost sharing of at
least the amount identified in paragraph a of this term, you should immediately
provide written notification to the DOE Award Administrator indicating whether
you will continue or phase out the project. If you plan to continue the project,
the notification must describe how replacement cost sharing will be secured.

c.        You must maintain records of all project costs that you claim as cost
sharing, including in-kind costs, as well as records of costs to be paid by DOE.
Such records are subject to audit.

d.        Failure to provide the cost sharing required by this term may result
in the subsequent recovery by DOE of some or all the funds provided under the
award.

REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS

a.        If actual allowable indirect costs are less than those budgeted and
funded under the award, you may use the difference to pay additional allowable
direct costs during the project period. If at the completion of the award the
Government’s share of total allowable costs (i.e., direct and indirect), is less
than the total costs reimbursed, you must refund the difference.

 

Page 3 of 24



--------------------------------------------------------------------------------

 

b.        Recipients are expected to manage their indirect costs. DOE will not
amend an award solely to provide additional funds for changes in indirect cost
rates. DOE recognizes that the inability to obtain full reimbursement for
indirect costs means the recipient must absorb the underrecovery. Such
underrecovery may be allocated as part of the organization’s required cost
sharing.

USE OF PROGRAM INCOME - ADDITION

If you earn program income during the project period as a result of this award,
you may add the program income to the funds committed to the award and use it to
further eligible project objectives.

STATEMENT OF FEDERAL STEWARDSHIP

DOE will exercise normal Federal stewardship in overseeing the project
activities performed under this award. Stewardship activities include, but are
not limited to, conducting site visits; reviewing performance and financial
reports; providing technical assistance and/or temporary intervention in unusual
circumstances to correct deficiencies which develop during the project; assuring
compliance with terms and conditions; and reviewing technical performance after
project completion to ensure that the award objectives have been accomplished.

STATEMENT OF SUBSTANTIAL INVOLVEMENT

The Recipient is responsible for:

 

  •  

Performing the activities supported by this award in accordance with the Project
Management Plan, including providing the required personnel, facilities,
equipment, supplies and services;

 

  •  

Managing and controlling project activities in accordance with established
processes and procedures to ensure tasks and subtasks are completed within
schedule and budget constraints defined by the current Project Management Plan;

 

  •  

Implementing an approach to identify, analyze, and respond to project risks that
is commensurate with the complexity of the project;

 

  •  

Defining and revising approaches and plans, submitting the plans to DOE for
review, and incorporating DOE comments;

 

  •  

Coordinating related project activities with external suppliers, including DOE
M&O contractors, to ensure effective integration of all work elements;

 

  •  

Attending annual program review meetings and reporting project status;

 

  •  

Submitting technical reports and incorporating DOE comments; and

 

  •  

Presenting the project results at appropriate technical conferences or meetings
as directed by the DOE Project Officer (number of conferences/meetings will not
exceed eight (8)).

DOE is responsible for:

 

  •  

Reviewing in a timely manner project plans, including project management,
testing and technology transfer plans, and recommending alternate approaches, if
the plans do not address critical programmatic issues;

 

  •  

Participating in project management planning activities, including risk
analysis, to ensure DOE’s program requirements or limitations are considered in
performance of the work elements;

 

  •  

Conducting annual program review meetings to ensure adequate progress and that
the work accomplishes the program and project objectives. Recommending alternate
approaches or shifting work emphasis, if needed;

 

  •  

Integrating and redirecting the work effort to ensure that project results
address critical system and programmatic goals established by DOE FE, in
coordination with the DOE Existing Plants Division;

 

  •  

Promoting and facilitating technology transfer activities, including
disseminating program results through presentations and publications;

 

  •  

Serving as scientific/technical liaison between awardees and other program or
industry staff;

 

Page 4 of 24



--------------------------------------------------------------------------------

 

  •  

Reviewing and approving any milestones or decision points within the Statement
of Project Objectives (SOPO) that can hinder technology development. The DOE
Project Officer will determine if it is in the best interest of all parties
involved to continue the project. Prior to authorizing the Recipient to perform
work on a subsequent task, DOE will evaluate the progress made against the
standards set forth in the SOPO. If in DOE’s opinion, such progress has not been
as anticipated, the Recipient hereby agrees that DOE may elect to discontinue
the Cooperative Agreement at no additional cost to DOE; and

 

  •  

Reviewing and concurring with ongoing technical performance to ensure that
adequate progress has been obtained within the current activities/tasks
authorized by DOE before work can commence on subsequent activities/tasks as
addressed within the “CONTINUATION APPLICATION AND FUNDING” provision of the
Cooperative Agreement.

SITE VISITS

DOE’s authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required. You must provide, and
must require your subrecipients to provide, reasonable access to facilities,
office space, resources, and assistance for the safety and convenience of the
government representatives in the performance of their duties. All site visits
and evaluations must be performed in a manner that does not unduly interfere
with or delay the work.

REPORTING REQUIREMENTS

a.        Requirements. The reporting requirements for this award are identified
on the Federal Assistance Reporting Checklist, DOE F 4600.2, attached to this
award. Failure to comply with these reporting requirements is considered a
material noncompliance with the terms of the award. Noncompliance may result in
withholding of future payments, suspension, or termination of the current award,
and withholding of future awards. A willful failure to perform, a history of
failure to perform, or unsatisfactory performance of this and/or other financial
assistance awards, may also result in a debarment action to preclude future
awards by Federal agencies.

b.        Dissemination of scientific/technical reports. Scientific/technical
reports submitted under this award will be disseminated on the Internet via the
DOE Information Bridge (www.osti.gov/bridge), unless the report contains
patentable material, protected data, or SBIR/STTR data. Citations for journal
articles produced under the award will appear on the DOE Energy Citations
Database (www.osti.gov/energycitations).

c.        Restrictions. Reports submitted to the DOE Information Bridge must not
contain any Protected Personal Identifiable Information (PII), limited rights
data (proprietary data), classified information, information subject to export
control classification, or other information not subject to release.

PUBLICATIONS

a.        You are encouraged to publish or otherwise make publicly available the
results of the work conducted under the award.

b.        An acknowledgment of Federal support and a disclaimer must appear in
the publication of any material, whether copyrighted or not, based on or
developed under this project, as follows:

Acknowledgment: “This material is based upon work supported by the Department of
Energy under Award Number DE-FE0004343.”

Disclaimer: “This report was prepared as an account of work sponsored by an
agency of the United States Government. Neither the United States Government nor
any agency thereof, nor any of their employees, makes any warranty, express or
implied, or assumes any legal liability or responsibility for the accuracy,
completeness, or usefulness of any information, apparatus, product, or process
disclosed, or represents that its use would not infringe privately owned rights.
Reference herein to any specific commercial product, process, or service by
trade name, trademark, manufacturer, or otherwise does not necessarily
constitute or imply its endorsement, recommendation, or favoring by the United
States Government or any agency thereof. The views and opinions of authors
expressed herein do not necessarily state or reflect those of the United States
Government or any agency thereof.”

 

Page 5 of 24



--------------------------------------------------------------------------------

 

FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS

You must obtain any required permits and comply with applicable federal, state,
and municipal laws, codes, and regulations for work performed under this award.

INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION

a. The intellectual property provisions applicable to this award are provided as
an attachment to this award or are referenced on the Assistance Agreement Face
Page. A list of all intellectual property provisions may be found at
http://www.gc.doe.gov/financial_assistance_awards.htm.

b. Questions regarding intellectual property matters should be referred to the
DOE Award Administrator and the Patent Counsel designated as the service
provider for the DOE office that issued the award. The IP Service Providers List
is found at
http://www.gc.doe.gov/documents/Intellectual_Property_(IP)_Service_Providers_for_Acquisition.pdf

NATIONAL SECURITY: CLASSIFIABLE RESULTS ORIGINATING UNDER AN AWARD

a.        This award is intended for unclassified, publicly releasable research.
You will not be granted access to classified information. DOE does not expect
that the results of the research project will involve classified information.
Under certain circumstances, however, a classification review of information
originated under the award may be required. The Department may review research
work generated under this award at any time to determine if it requires
classification.

b.        Executive Order 12958 (60 Fed. Reg. 19,825 (1995)) states that basic
scientific research information not clearly related to the national security
shall not be classified. Nevertheless, some information concerning (among other
things) scientific, technological, or economic matters relating to national
security or cryptology may require classification. If you originate information
during the course of this award that you believe requires classification, you
must promptly:

1.        Notify the DOE Project Officer and the DOE Award Administrator;

2.        Submit the information by registered mail directly to the Director,
Office of Classification and Information Control, SO-10.2; U.S. Department of
Energy; P.O. Box A; Germantown, MD 20875-0963, for classification review.

3.        Restrict access to the information to the maximum extent possible
until you are informed that the information is not classified, but no longer
than 30 days after receipt by the Director, Office of Classification and
Information Control.

c.        If you originate information concerning the production or utilization
of special nuclear material (i.e., plutonium, uranium enriched in the isotope
233 or 235, and any other material so determined under section 51 of the Atomic
Energy Act) or nuclear energy, you must:

1.        Notify the DOE Project Officer and the DOE Award Administrator;

2.        Submit the information by registered mail directly to the Director,
Office of Classification and Information Control, SO-10.2; U.S. Department of
Energy; P. O. Box A; Germantown, MD 20875-0963 for classification review within
180 days of the date the recipient first discovers or first has reason to
believe that the information is useful in such production or utilization; and

3.        Restrict access to the information to the maximum extent possible
until you are informed that the information is not classified, but no longer
than 90 days after receipt by the Director, Office of Classification and
Information Control.

 

Page 6 of 24



--------------------------------------------------------------------------------

 

d.        If DOE determines any of the information requires classification, you
agree that the Government may terminate the award by mutual agreement in
accordance with 10 CFR 600.25(d). All material deemed to be classified must be
forwarded to the DOE, in a manner specified by DOE.

e.        If DOE does not respond within the specified time periods, you are
under no further obligation to restrict access to the information.

CONTINUATION APPLICATION AND FUNDING - AWARDS UNDER 10 CFR 600

a.        Continuation Application. A continuation application is a
non-competitive application for an additional budget period within a previously
approved project period. At least 90 days before the end of each budget period,
you must submit to the DOE Project Officer and the DOE Award Administrator your
continuation application, which includes the following information:

1.        A report on your progress towards meeting the objectives of the
project, including any significant findings, conclusions, or developments, and
an estimate of any unobligated balances remaining at the end of the budget
period. If the remaining unobligated balance is estimated to exceed 20 percent
of the funds available for the budget period, explain why the excess funds have
not been obligated and how they will be used in the next budget period.

2.        A detailed budget and supporting justification for the upcoming budget
period if additional funds are requested, a reduction of funds is anticipated,
or a budget for the upcoming budget period was not approved at the time of award

3.        A description of your plans for the conduct of the project during the
upcoming budget period, if there are changes from the DOE approved application.

b.        Continuation Funding. Continuation funding is contingent on
(1) availability of funds; (2) substantial progress towards meeting the
objectives of your approved application; (3) submittal of required reports; or
(4) compliance with the terms and conditions of the award.

LOBBYING RESTRICTIONS

By accepting funds under this award, you agree that none of the funds obligated
on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
U.S.C. 1913. This restriction is in addition to those prescribed elsewhere in
statute and regulation.

NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS — SENSE OF
CONGRESS

It is the sense of the Congress that, to the greatest extent practicable, all
equipment and products purchased with funds made available under this award
should be American-made.

ENVIRONMENTAL, SAFETY AND HEALTH (ES&H) PERFORMANCE OF WORK AT DOE FACILITIES

With respect to the performance of any portion of the work under this award
which is performed at a DOE-owned or controlled site, the recipient agrees to
comply with all State and Federal ES&H regulations and with all other ES&H
requirements of the operator of such site.

Prior to the performance on any work at a DOE-Owned or controlled site, the
recipient shall contact the site facility manager for information on DOE and
site specific ES&H requirements.

The recipient shall apply this term to its sub-recipients and contractors.

 

Page 7 of 24



--------------------------------------------------------------------------------

 

FUNDING OF BUDGET PERIODS

DOE has obligated $15,000,000 for completion of the Project authorized by this
agreement; however, only $3,099,474 is available for work performed by the
Recipient during Budget Period 1 of the Project. For Budget Periods 2 and 3, the
remainder, or $11,900,526, will be available contingent upon the submission by
the Recipient of a continuation application and written approval of the
continuation application by the DOE Contracting Officer.

In the event that the Recipient does not submit a continuation application for
subsequent Budget Periods or DOE disapproves a continuation application for
subsequent Budget Periods, the maximum DOE liability to the Recipient is the
funds that are available for the current approved Budget Period. In such event,
DOE reserves the right to deobligate any remaining funds.

INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP

a.        You shall immediately notify the DOE of the occurrence of any of the
following events: (i) you or your parent’s filing of a voluntary case seeking
liquidation or reorganization under the Bankruptcy Act; (ii) your consent to the
institution of an involuntary case under the Bankruptcy Act against you or your
parent; (iii) the filing of any similar proceeding for or against you or your
parent, or its consent to, the dissolution, winding-up or readjustment of your
debts, appointment of a receiver, conservator, trustee, or other officer with
similar powers over you, under any other applicable state or federal law; or
(iv) your insolvency due to your inability to pay your debts generally as they
become due.

b.        Such notification shall be in writing and shall: (i) specifically set
out the details of the occurrence of an event referenced in paragraph a;
(ii) provide the facts surrounding that event; and (iii) provide the impact such
event will have on the project being funded by this award.

c.        Upon the occurrence of any of the four events described in the first
paragraph, DOE reserves the right to conduct a review of your award to determine
your compliance with the required elements of the award (including such items as
cost share, progress towards technical project objectives, and submission of
required reports). If the DOE review determines that there are significant
deficiencies or concerns with your performance under the award, DOE reserves the
right to impose additional requirements, as needed, including (i) change your
payment method; or (ii) institute payment controls.

d.        Failure of the Recipient to comply with this term may be considered a
material noncompliance of this financial assistance award by the Contracting
Officer.

PERFORMANCE OF WORK IN UNITED STATES

The Recipient agrees that at least 75% of the direct labor cost for the project
(including subrecipient labor) shall be incurred in the United States, unless
the Recipient can demonstrate to the satisfaction of the Department of Energy
that the United States economic interest will be better served through a greater
percentage of the work being performed outside the United States.

NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS

You are restricted from taking any action using Federal funds, which would have
an adverse effect on the environment or limit the choice of reasonable
alternatives prior to DOE providing either a NEPA clearance or a final NEPA
decision regarding this project. Prohibited actions include: Tasks 2.3 and 4-9
of the Statement of Project Objectives (Attachment 2). This restriction does not
preclude you from: Tasks 1-3 (with the exception of Task 2.3) of the Statement
of Project Objectives (Attachment 2).

If you move forward with activities that are not authorized for federal funding
by the DOE Contracting Officer in advance of the final NEPA decision, you are
doing so at risk of not receiving federal funding and such costs may not be
recognized as allowable cost share.

 

Page 8 of 24



--------------------------------------------------------------------------------

 

If this award includes construction activities, you must submit an environmental
evaluation report/evaluation notification form addressing NEPA issues prior to
DOE initiating the NEPA process.

If a Categorical Exclusion (CX) decision is made on this project, the
Contracting Officer will issue a letter notifying the Recipient that the above
restrictions have been lifted.

DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS

Notwithstanding any other terms of this Agreement, the Government shall not be
responsible for or have any obligation to the recipient for (i) Decontamination
and/or Decommissioning (D&D) of any of the recipient’s facilities, or (ii) any
costs which may be incurred by the recipient in connection with the D&D of any
of its facilities due to the performance of the work under this Agreement,
whether said work was performed prior to or subsequent to the effective date of
this Agreement.

SPECIAL PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009 (MAR 2009)

Preamble

The American Recovery and Reinvestment Act of 2009, Pub. L. 111-5, (Recovery
Act) was enacted to preserve and create jobs and promote economic recovery,
assist those most impacted by the recession, provide investments needed to
increase economic efficiency by spurring technological advances in science and
health, invest in transportation, environmental protection, and other
infrastructure that will provide long-term economic benefits, stabilize State
and local government budgets, in order to minimize and avoid reductions in
essential services and counterproductive State and local tax increases.
Recipients shall use grant funds in a manner that maximizes job creation and
economic benefit.

The Recipient shall comply with all terms and conditions in the Recovery Act
relating generally to governance, accountability, transparency, data collection
and resources as specified in Act itself and as discussed below.

Recipients should begin planning activities for their first tier subrecipients,
including obtaining a DUNS number (or updating the existing DUNS record), and
registering with the Central Contractor Registration (CCR).

Be advised that Recovery Act funds can be used in conjunction with other funding
as necessary to complete projects, but tracking and reporting must be separate
to meet the reporting requirements of the Recovery Act and related guidance. For
projects funded by sources other than the Recovery Act, Contractors must keep
separate records for Recovery Act funds and to ensure those records comply with
the requirements of the Act.

The Government has not fully developed the implementing instructions of the
Recovery Act, particularly concerning specific procedural requirements for the
new reporting requirements. The Recipient will be provided these details as they
become available. The Recipient must comply with all requirements of the Act. If
the recipient believes there is any inconsistency between ARRA requirements and
current award terms and conditions, the issues will be referred to the
Contracting Officer for reconciliation.

Definitions

For purposes of this term, Covered Funds means funds expended or obligated from
appropriations under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5. Covered Funds will have special accounting codes and will be identified
as Recovery Act funds in the grant, cooperative agreement or TIA and/or
modification using Recovery Act funds. Covered Funds must be reimbursed by
September 30, 2015.

 

Page 9 of 24



--------------------------------------------------------------------------------

 

Non-Federal employer means any employer with respect to covered funds — the
contractor, subcontractor, grantee, or recipient, as the case may be, if the
contractor, subcontractor, grantee, or recipient is an employer; and any
professional membership organization, certification of other professional body,
any agent or licensee of the Federal government, or any person acting directly
or indirectly in the interest of an employer receiving covered funds; or with
respect to covered funds received by a State or local government, the State or
local government receiving the funds and any contractor or subcontractor
receiving the funds and any contractor or subcontractor of the State or local
government; and does not mean any department, agency, or other entity of the
federal government.

Recipient means any entity that receives Recovery Act funds directly from the
Federal government (including Recovery Act funds received through grant, loan,
or contract) other than an individual and includes a State that receives
Recovery Act Funds.

Special Provisions

A. Flow Down Requirement

Recipients must include these special terms and conditions in any subaward.

B. Segregation of Costs

Recipients must segregate the obligations and expenditures related to funding
under the Recovery Act. Financial and accounting systems should be revised as
necessary to segregate, track and maintain these funds apart and separate from
other revenue streams. No part of the funds from the Recovery Act shall be
commingled with any other funds or used for a purpose other than that of making
payments for costs allowable for Recovery Act projects.

C. Prohibition on Use of Funds

None of the funds provided under this agreement derived from the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, may be used by any State
or local government, or any private entity, for any casino or other gambling
establishment, aquarium, zoo, golf course, or swimming pool.

D. Access to Records

With respect to each financial assistance agreement awarded utilizing at least
some of the funds appropriated or otherwise made available by the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, any representative of an
appropriate inspector general appointed under section 3 or 8G of the Inspector
General Act of 1988 (5 U.S.C. App.) or of the Comptroller General is authorized
—

(1) to examine any records of the contractor or grantee, any of its
subcontractors or subgrantees, or any State or local agency administering such
contract that pertain to, and involve transactions that relate to, the
subcontract, subcontract, grant, or subgrant; and

(2) to interview any officer or employee of the contractor, grantee, subgrantee,
or agency regarding such transactions.

E. Publication

An application may contain technical data and other data, including trade
secrets and/or privileged or confidential information, which the applicant does
not want disclosed to the public or used by the Government for any purpose other
than the application. To protect such data, the applicant should specifically
identify each page including each line or paragraph thereof containing the data
to be protected and mark the cover sheet of the application with the following
Notice as well as referring to the Notice on each page to which the Notice
applies:

Notice of Restriction on Disclosure and Use of Data

The data contained in pages — of this application have been submitted in
confidence and contain trade secrets or proprietary information, and such data
shall be used or disclosed only for evaluation purposes, provided that if this
applicant receives an award as a result of or in connection with the submission
of this application, DOE shall have the right to use or disclose the data here
to the extent provided in the award.

 

Page 10 of 24



--------------------------------------------------------------------------------

This restriction does not limit the Government’s right to use or disclose data
obtained without restriction from any source, including the applicant.

Information about this agreement will be published on the Internet and linked to
the website www.recovery.gov, maintained by the Accountability and Transparency
Board. The Board may exclude posting contractual or other information on the
website on a case-by-case basis when necessary to protect national security or
to protect information that is not subject to disclosure under sections 552 and
552a of title 5, United States Code.

F. Protecting State and Local Government and Contractor Whistleblowers.

The requirements of Section 1553 of the Act are summarized below. They include,
but are not limited to:

Prohibition on Reprisals: An employee of any non-Federal employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, may not be discharged, demoted, or otherwise discriminated against as a
reprisal for disclosing, including a disclosure made in the ordinary course of
an employee’s duties, to the Accountability and Transparency Board, an inspector
general, the Comptroller General, a member of Congress, a State or Federal
regulatory or law enforcement agency, a person with supervisory authority over
the employee (or other person working for the employer who has the authority to
investigate, discover or terminate misconduct), a court or grand jury, the head
of a Federal agency, or their representatives information that the employee
believes is evidence of:

- gross mismanagement of an agency contract or grant relating to covered funds;

- a gross waste of covered funds;

- a substantial and specific danger to public health or safety related to the
implementation or use of covered funds;

- an abuse of authority related to the implementation or use of covered funds;
or

- as violation of law, rule, or regulation related to an agency contract
(including the competition for or negotiation of a contract) or grant, awarded
or issued relating to covered funds.

Agency Action: Not later than 30 days after receiving an inspector general
report of an alleged reprisal, the head of the agency shall determine whether
there is sufficient basis to conclude that the non-Federal employer has
subjected the employee to a prohibited reprisal. The agency shall either issue
an order denying relief in whole or in part or shall take one or more of the
following actions:

- Order the employer to take affirmative action to abate the reprisal.

- Order the employer to reinstate the person to the position that the person
held before the reprisal, together with compensation including back pay,
compensatory damages, employment benefits, and other terms and conditions of
employment that would apply to the person in that position if the reprisal had
not been taken.

- Order the employer to pay the employee an amount equal to the aggregate amount
of all costs and expenses (including attorneys’ fees and expert witnesses’ fees)
that were reasonably incurred by the employee for or in connection with,
bringing the complaint regarding the reprisal, as determined by the head of a
court of competent jurisdiction.

Nonenforceablity of Certain Provisions Waiving Rights and Remedies or Requiring
Arbitration: Except as provided in a collective bargaining agreement, the rights
and remedies provided to aggrieved employees by this section may not be waived
by any agreement, policy, form, or condition of employment, including any
predispute arbitration agreement. No predispute arbitration agreement shall be
valid or enforceable if it requires arbitration of a dispute arising out of this
section.

Requirement to Post Notice of Rights and Remedies: Any employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, shall post notice of the rights and remedies as required therein. (Refer
to section 1553 of the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, www.Recovery.gov, for specific requirements of this section and
prescribed language for the notices.).

G. Reserved

 

Page 11 of 24



--------------------------------------------------------------------------------

 

H. False Claims Act

Recipient and sub-recipients shall promptly refer to the DOE or other
appropriate Inspector General any credible evidence that a principal, employee,
agent, contractor, sub-grantee, subcontractor or other person has submitted a
false claim under the False Claims Act or has committed a criminal or civil
violation of laws pertaining to fraud, conflict of interest, bribery, gratuity
or similar misconduct involving those funds.

I. Information in Support of Recovery Act Reporting

Recipient may be required to submit backup documentation for expenditures of
funds under the Recovery Act including such items as timecards and invoices.
Recipient shall provide copies of backup documentation at the request of the
Contracting Officer or designee.

J. Availability of Funds

Funds appropriated under the Recovery Act and obligated to this award are
available for reimbursement of costs until September 30, 2015.

REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT

(a) This award requires the recipient to complete projects or activities which
are funded under the American Recovery and Reinvestment Act of 2009 (Recovery
Act) and to report on use of Recovery Act funds provided through this award.
Information from these reports will be made available to the public.

(b) The reports are due no later than ten calendar days after each calendar
quarter in which the recipient receives the assistance award funded in whole or
in part by the Recovery Act.

(c) Recipients and their first-tier recipients must maintain current
registrations in the Central Contractor Registration (http://www.ccr.gov) at all
times during which they have active federal awards funded with Recovery Act
funds. A Dun and Bradstreet Data Universal Numbering System (DUNS) Number
(http://www.dnb.com) is one of the requirements for registration in the Central
Contractor Registration.

(d) The recipient shall report the information described in section 1512(c) of
the Recovery Act using the reporting instructions and data elements that will be
provided online at http://www.FederalReporting.gov and ensure that any
information that is pre-filled is corrected or updated as needed.

REQUIRED USE OF AMERICAN IRON, STEEL, AND MANUFACTURED GOODS (COVERED UNDER
INTERNATIONAL AGREEMENTS)—SECTION 1605 OF THE AMERICAN RECOVERY AND REINVESTMENT
ACT OF 2009

(a) Definitions. As used in this award term and condition—

Designated country —

(1) A World Trade Organization Government Procurement Agreement country (Aruba,
Austria, Belgium, Bulgaria, Canada, Chinese Taipei (Taiwan), Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hong Kong,
Hungary, Iceland, Ireland, Israel, Italy, Japan, Korea (Republic of), Latvia,
Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland,
Portugal, Romania, Singapore, Slovak Republic, Slovenia, Spain, Sweden,
Switzerland, and United Kingdom;

(2) A Free Trade Agreement (FTA) country (Australia, Bahrain, Canada, Chile,
Costa Rica, Dominican Republic, El Salvador, Guatemala, Honduras, Israel,
Mexico, Morocco, Nicaragua, Oman, Peru, or Singapore);

(3) A United States-European Communities Exchange of Letters (May 15, 1995)
country: Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania,
Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovak Republic,
Slovenia, Spain, Sweden, and United Kingdom; or

(4) An Agreement between Canada and the United States of America on Government
Procurement country (Canada).

 

Page 12 of 24



--------------------------------------------------------------------------------

 

Designated country iron, steel, and/or manufactured goods

(1) Is wholly the growth, product, or manufacture of a designated country; or

(2) In the case of a manufactured good that consist in whole or in part of
materials from another country, has been substantially transformed in a
designated country into a new and different manufactured good distinct from the
materials from which it was transformed.

Domestic iron, steel, and/or manufactured good

(1) Is wholly the growth, product, or manufacture of the United States; or

(2) In the case of a manufactured good that consists in whole or in part of
materials from another country, has been substantially transformed in the United
States into a new and different manufactured good distinct from the materials
from which it was transformed. There is no requirement with regard to the origin
of components or subcomponents in manufactured goods or products, as long as the
manufacture of the goods occurs in the United States.

Foreign iron, steel, and/or manufactured good means iron, steel and/or
manufactured good that is not domestic or designated country iron, steel, and/or
manufactured good.

Manufactured good means a good brought to the construction site for
incorporation into the building or work that has been

(1) Processed into a specific form and shape; or

(2) Combined with other raw material to create a material that has different
properties than the properties of the individual raw materials.

Public building and public work means a public building of, and a public work
of, a governmental entity (the United States; the District of Columbia;
commonwealths, territories, and minor outlying islands of the United States;
State and local governments; and multi-State, regional, or interstate entities
which have governmental functions). These buildings and works may include,
without limitation, bridges, dams, plants, highways, parkways, streets, subways,
tunnels, sewers, mains, power lines, pumping stations, heavy generators,
railways, airports, terminals, docks, piers, wharves, ways, lighthouses, buoys,
jetties, breakwaters, levees, and canals, and the construction, alteration,
maintenance, or repair of such buildings and works.

Steel means an alloy that includes at least 50 percent iron, between .02 and 2
percent carbon, and may include other elements.

(b) Iron, steel, and manufactured goods.

(1) The award term and condition described in this section implements-

(i) Section 1605(a) of the American Recovery and Reinvestment Act of 2009 (Pub.
L. 111-5) (Recovery Act), by requiring that all iron, steel, and manufactured
goods used in the project are produced in the United States; and

(ii) Section 1605(d), which requires application of the Buy American requirement
in a manner consistent with U.S. obligations under international agreements. The
restrictions of section 1605 of the Recovery Act do not apply to designated
country iron, steel, and/or manufactured goods. The Buy American requirement in
section 1605 shall not be applied where the iron, steel or manufactured goods
used in the project are from a Party to an international agreement that
obligates the recipient to treat the goods and services of that Party the same
as domestic goods and services. As of January 1, 2010, this obligation shall
only apply to projects with an estimated value of $7,804,000 or more.

(2) The recipient shall use only domestic or designated country iron, steel, and
manufactured goods in performing the work funded in whole or part with this
award, except as provided in paragraphs (b)(3) and (b)(4) of this section.

(3) The requirement in paragraph (b)(2) of this section does not apply to the
iron, steel, and manufactured goods listed by the Federal Government as follows:

TO BE DETERMINED

(4) The award official may add other iron, steel, and manufactured goods to the
list in paragraph (b)(3) of this section if the Federal Government determines
that—

(i) The cost of domestic iron, steel, and/or manufactured goods would be
unreasonable. The cost of domestic iron, steel, and/or manufactured goods used
in the project is unreasonable when the cumulative cost of such material will
increase the overall cost of the project by more than 25 percent;

 

Page 13 of 24



--------------------------------------------------------------------------------

 

(ii) The iron, steel, and/or manufactured good is not produced, or manufactured
in the United States in sufficient and reasonably available commercial
quantities of a satisfactory quality; or

(iii) The application of the restriction of section 1605 of the Recovery Act
would be inconsistent with the public interest.

(c) Request for determination of inapplicability of section 1605 of the Recovery
Act or the Buy American Act.

(1)(i) Any recipient request to use foreign iron, steel, and/or manufactured
goods in accordance with paragraph (b)(4) of this section shall include adequate
information for Federal Government evaluation of the request, including—

(A) A description of the foreign and domestic iron, steel, and/or manufactured
goods;

(B) Unit of measure;

(C) Quantity;

(D) Cost;

(E) Time of delivery or availability;

(F) Location of the project;

(G) Name and address of the proposed supplier; and

(H) A detailed justification of the reason for use of foreign iron, steel,
and/or manufactured goods cited in accordance with paragraph (b)(4) of this
section.

(ii) A request based on unreasonable cost shall include a reasonable survey of
the market and a completed cost comparison table in the format in paragraph
(d) of this section.

(iii) The cost of iron, steel, or manufactured goods shall include all delivery
costs to the construction site and any applicable duty.

(iv) Any recipient request for a determination submitted after Recovery Act
funds have been obligated for a project for construction, alteration,
maintenance, or repair shall explain why the recipient could not reasonably
foresee the need for such determination and could not have requested the
determination before the funds were obligated. If the recipient does not submit
a satisfactory explanation, the award official need not make a determination.

(2) If the Federal Government determines after funds have been obligated for a
project for construction, alteration, maintenance, or repair that an exception
to section 1605 of the Recovery Act applies, the award official will amend the
award to allow use of the foreign iron, steel, and/or relevant manufactured
goods. When the basis for the exception is nonavailability or public interest,
the amended award shall reflect adjustment of the award amount, redistribution
of budgeted funds, and/or other appropriate actions taken to cover costs
associated with acquiring or using the foreign iron, steel, and/or relevant
manufactured goods. When the basis for the exception is the unreasonable cost of
the domestic iron, steel, or manufactured goods, the award official shall adjust
the award amount or redistribute budgeted funds, as appropriate, by at least the
differential established in 2 CFR 176.110(a).

(3) Unless the Federal Government determines that an exception to section 1605
of the Recovery Act applies, use of foreign iron, steel, and/or manufactured
goods other than designated country iron, steel, and/or manufactured goods is
noncompliant with the applicable Act.

 

Page 14 of 24



--------------------------------------------------------------------------------

 

(d) Data. To permit evaluation of requests under paragraph (b) of this section
based on unreasonable cost, the applicant shall include the following
information and any applicable supporting data based on the survey of suppliers:

Foreign and Domestic Items Cost Comparison

 

Description    Unit of measure      Quantity      Cost (dollars)*  

Item 1:

     _________         _________         _________   

Foreign steel, iron, or manufactured good

     _________         _________         _________   

Domestic steel, iron, or manufactured good

        

Item 2:

        

Foreign steel, iron, or manufactured good

     _________         _________         _________   

Domestic steel, iron, or manufactured good

     _________         _________         _________   

[List name, address, telephone number, email address, and contact for suppliers
surveyed. Attach copy of response; if oral, attach summary.]

[Include other applicable supporting information.]

[*Include all delivery costs to the construction site.]

WAGE RATE REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY ACT

(a) Section 1606 of the Recovery Act requires that all laborers and mechanics
employed by contractors and subcontractors on projects funded directly by or
assisted in whole or in part by and through the Federal Government pursuant to
the Recovery Act shall be paid wages at rates not less than those prevailing on
projects of a character similar in the locality as determined by the Secretary
of Labor in accordance with subchapter IV of chapter 31 of title 40, United
States Code.

Pursuant to Reorganization Plan No. 14 and the Copeland Act, 40 U.S.C. 3145, the
Department of Labor has issued regulations at 29 CFR parts 1, 3, and 5 to
implement the Davis-Bacon and related Acts. Regulations in 29 CFR 5.5 instruct
agencies concerning application of the standard Davis-Bacon contract clauses set
forth in that section. Federal agencies providing grants, cooperative
agreements, and loans under the Recovery Act shall ensure that the standard
Davis-Bacon contract clauses found in 29 CFR 5.5(a) are incorporated in any
resultant covered contracts that are in excess of $2,000 for construction,
alteration or repair (including painting and decorating).

(b) For additional guidance on the wage rate requirements of section 1606,
contact your awarding agency. Recipients of grants, cooperative agreements and
loans should direct their initial inquiries concerning the application of
Davis-Bacon requirements to a particular federally assisted project to the
Federal agency funding the project. The Secretary of Labor retains final
coverage authority under Reorganization Plan Number 14.

RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS

(a) To maximize the transparency and accountability of funds authorized under
the American Recovery and Reinvestment Act of 2009 (Pub. L. 111—5) (Recovery
Act) as required by Congress and in accordance with 2 CFR 215.21 “Uniform
Administrative Requirements for Grants and Agreements” and OMB Circular A—102
Common Rules provisions, recipients agree to maintain records that identify
adequately the source and application of Recovery Act funds. OMB Circular A—102
is available at http://www.whitehouse.gov/omb/circulars/a102/a102.html.

 

Page 15 of 24



--------------------------------------------------------------------------------

 

(b) For recipients covered by the Single Audit Act Amendments of 1996 and OMB
Circular A—133, “Audits of States, Local Governments, and Non-Profit
Organizations,” recipients agree to separately identify the expenditures for
Federal awards under the Recovery Act on the Schedule of Expenditures of Federal
Awards (SEFA) and the Data Collection Form (SF—SAC) required by OMB Circular
A—133. OMB Circular A—133 is available at
http://www.whitehouse.gov/omb/circulars/a133/a133.html. This shall be
accomplished by identifying expenditures for Federal awards made under the
Recovery Act separately on the SEFA, and as separate rows under Item 9 of Part
III on the SF—SAC by CFDA number, and inclusion of the prefix “ARRA-” in
identifying the name of the Federal program on the SEFA and as the first
characters in Item 9d of Part III on the SF—SAC.

(c) Recipients agree to separately identify to each subrecipient, and document
at the time of subaward and at the time of disbursement of funds, the Federal
award number, CFDA number, and amount of Recovery Act funds. When a recipient
awards Recovery Act funds for an existing program, the information furnished to
subrecipients shall distinguish the subawards of incremental Recovery Act funds
from regular subawards under the existing program.

(d) Recipients agree to require their subrecipients to include on their SEFA
information to specifically identify Recovery Act funding similar to the
requirements for the recipient SEFA described above. This information is needed
to allow the recipient to properly monitor subrecipient expenditure of ARRA
funds as well as oversight by the Federal awarding agencies, Offices of
Inspector General and the Government Accountability Office.

DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT

Definitions: For purposes of this article, Davis Bacon Act and Contract Work
Hours and Safety Standards Act, the following definitions are applicable:

(1) “Award” means any grant, cooperative agreement or technology investment
agreement made with Recovery Act funds by the Department of Energy (DOE) to a
Recipient. Such Award must require compliance with the labor standards clauses
and wage rate requirements of the Davis-Bacon Act (DBA) for work performed by
all laborers and mechanics employed by Recipients (other than a unit of State or
local government whose own employees perform the construction) Subrecipients,
Contractors and subcontractors.

(2) “Contractor” means an entity that enters into a Contract. For purposes of
these clauses, Contractor shall include (as applicable) prime contractors,
Recipients, Subrecipients, and Recipients’ or Subrecipients’ contractors,
subcontractors, and lower-tier subcontractors. “Contractor” does not mean a unit
of State or local government where construction is performed by its own
employees.”

(3) “Contract” means a contract executed by a Recipient, Subrecipient, prime
contractor or any tier subcontractor for construction, alteration, or repair. It
may also mean (as applicable) (i) financial assistance instruments such as
grants, cooperative agreements, technology investment agreements, and loans;
and, (ii) Sub awards, contracts and subcontracts issued under financial
assistance agreements. “Contract” does not mean a financial assistance
instrument with a unit of State or local government where construction is
performed by its own employees.

(4) “Contracting Officer” means the DOE official authorized to execute an Award
on behalf of DOE and who is responsible for the business management and
non-program aspects of the financial assistance process.

(5) “Recipient” means any entity other than an individual that receives an Award
of Federal funds in the form of a grant, cooperative agreement or technology
investment agreement directly from the Federal Government and is financially
accountable for the use of any DOE funds or property, and is legally responsible
for carrying out the terms and conditions of the program and Award.

 

Page 16 of 24



--------------------------------------------------------------------------------

 

(6) “Subaward” means an award of financial assistance in the form of money, or
property in lieu of money, made under an award by a Recipient to an eligible
Subrecipient or by a Subrecipient to a lower- tier subrecipient. The term
includes financial assistance when provided by any legal agreement, even if the
agreement is called a contract, but does not include the Recipient’s procurement
of goods and services to carry out the program nor does it include any form of
assistance which is excluded from the definition of “Award” above.

(7) “Subrecipient” means a non-Federal entity that expends Federal funds
received from a Recipient to carry out a Federal program, but does not include
an individual that is a beneficiary of such a program.

(a) Davis Bacon Act

(1) Minimum wages.

(i) All laborers and mechanics employed or working upon the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), will be paid unconditionally
and not less often than once a week, and without subsequent deduction or rebate
on any account (except such payroll deductions as are permitted by regulations
issued by the Secretary of Labor under the Copeland Act (29 CFR part 3) ), the
full amount of wages and bona fide fringe benefits (or cash equivalents thereof)
due at time of payment computed at rates not less than those contained in the
wage determination of the Secretary of Labor which is reserved for attachment
hereto and shall be made a part hereof upon determination of a host site for the
project, regardless of any contractual relationship which may be alleged to
exist between the Contractor and such laborers and mechanics.

Contributions made or costs reasonably anticipated for bona fide fringe benefits
under section 1(b)(2) of the Davis-Bacon Act on behalf of laborers or mechanics
are considered wages paid to such laborers or mechanics, subject to the
provisions of paragraph (a)(1)(iv) of this section; also, regular contributions
made or costs incurred for more than a weekly period (but not less often than
quarterly) under plans, funds, or programs which cover the particular weekly
period, are deemed to be constructively made or incurred during such weekly
period. Such laborers and mechanics shall be paid the appropriate wage rate and
fringe benefits on the wage determination for the classification of work
actually performed, without regard to skill, except as provided in § 5.5(a)(4).
Laborers or mechanics performing work in more than one classification may be
compensated at the rate specified for each classification for the time actually
worked therein: Provided, That the employer’s payroll records accurately set
forth the time spent in each classification in which work is performed. The wage
determination (including any additional classification and wage rates conformed
under paragraph (a)(1)(ii) of this section) and the Davis-Bacon poster (WH-1321)
shall be posted at all times by the Contractor and its subcontractors at the
site of the work in a prominent and accessible place where it can be easily seen
by the workers.

(ii)(A) The Contracting Officer shall require that any class of laborers or
mechanics, including helpers, which is not listed in the wage determination and
which is to be employed under the Contract shall be classified in conformance
with the wage determination. The Contracting Officer shall approve an additional
classification and wage rate and fringe benefits therefore only when the
following criteria have been met:

(1) The work to be performed by the classification requested is not performed by
a classification in the wage determination; and

(2) The classification is utilized in the area by the construction industry; and

(3) The proposed wage rate, including any bona fide fringe benefits, bears a
reasonable relationship to the wage rates contained in the wage determination.

 

Page 17 of 24



--------------------------------------------------------------------------------

 

(B) If the Contractor and the laborers and mechanics to be employed in the
classification (if known), or their representatives, and the Contracting Officer
agree on the classification and wage rate (including the amount designated for
fringe benefits where appropriate), a report of the action taken shall be sent
by the Contracting Officer to the Administrator of the Wage and Hour Division,
U.S. Department of Labor, Washington, DC 20210. The Administrator, or an
authorized representative, will approve, modify, or disapprove every additional
classification action within 30 days of receipt and so advise the Contracting
Officer or will notify the Contracting Officer within the 30-day period that
additional time is necessary.

(C) In the event the Contractor, the laborers or mechanics to be employed in the
classification or their representatives, and the Contracting Officer do not
agree on the proposed classification and wage rate (including the amount
designated for fringe benefits, where appropriate), the Contracting Officer
shall refer the questions, including the views of all interested parties and the
recommendation of the Contracting Officer, to the Administrator for
determination. The Administrator, or an authorized representative, will issue a
determination within 30 days of receipt and so advise the Contracting Officer or
will notify the Contracting Officer within the 30-day period that additional
time is necessary.

(D) The wage rate (including fringe benefits where appropriate) determined
pursuant to paragraphs (a)(1)(ii)(B) or (C) of this section, shall be paid to
all workers performing work in the classification under this Contract from the
first day on which work is performed in the classification.

(iii) Whenever the minimum wage rate prescribed in the Contract for a class of
laborers or mechanics includes a fringe benefit which is not expressed as an
hourly rate, the Contractor shall either pay the benefit as stated in the wage
determination or shall pay another bona fide fringe benefit or an hourly cash
equivalent thereof.

(iv) If the Contractor does not make payments to a trustee or other third
person, the Contractor may consider as part of the wages of any laborer or
mechanic the amount of any costs reasonably anticipated in providing bona fide
fringe benefits under a plan or program, Provided, That the Secretary of Labor
has found, upon the written request of the Contractor, that the applicable
standards of the Davis-Bacon Act have been met. The Secretary of Labor may
require the Contractor to set aside in a separate account assets for the meeting
of obligations under the plan or program.

(2) Withholding. The Department of Energy or the Recipient or Subrecipient shall
upon its own action or upon written request of an authorized representative of
the Department of Labor withhold or cause to be withheld from the Contractor
under this Contract or any other Federal contract with the same prime
contractor, or any other federally-assisted contract subject to Davis-Bacon
prevailing wage requirements, which is held by the same prime contractor, so
much of the accrued payments or advances as may be considered necessary to pay
laborers and mechanics, including apprentices, trainees, and helpers, employed
by the Contractor or any subcontractor the full amount of wages required by the
Contract. In the event of failure to pay any laborer or mechanic, including any
apprentice, trainee, or helper, employed or working on the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), all or part of the wages
required by the Contract, the Department of Energy, Recipient, or Subrecipient,
may, after written notice to the Contractor, sponsor, applicant, or owner, take
such action as may be necessary to cause the suspension of any further payment,
advance, or guarantee of funds until such violations have ceased.

 

Page 18 of 24



--------------------------------------------------------------------------------

 

(3) Payrolls and basic records.

(i) Payrolls and basic records relating thereto shall be maintained by the
Contractor during the course of the work and preserved for a period of three
years thereafter for all laborers and mechanics working at the site of the work
(or under the United States Housing Act of 1937, or under the Housing Act of
1949, in the construction or development of the project). Such records shall
contain the name, address, and social security number of each such worker, his
or her correct classification, hourly rates of wages paid (including rates of
contributions or costs anticipated for bona fide fringe benefits or cash
equivalents thereof of the types described in section 1(b)(2)(B) of the
Davis-Bacon Act), daily and weekly number of hours worked, deductions made and
actual wages paid. Whenever the Secretary of Labor has found under 29 CFR
5.5(a)(1)(iv) that the wages of any laborer or mechanic include the amount of
any costs reasonably anticipated in providing benefits under a plan or program
described in section 1(b)(2)(B) of the Davis-Bacon Act, the Contractor shall
maintain records which show that the commitment to provide such benefits is
enforceable, that the plan or program is financially responsible, and that the
plan or program has been communicated in writing to the laborers or mechanics
affected, and records which show the costs anticipated or the actual cost
incurred in providing such benefits. Contractors employing apprentices or
trainees under approved programs shall maintain written evidence of the
registration of apprenticeship programs and certification of trainee programs,
the registration of the apprentices and trainees, and the ratios and wage rates
prescribed in the applicable programs.

 

  (ii) (A) The Contractor shall submit weekly for each week in which any
Contract work is performed a copy of all payrolls to the Department of Energy if
the agency is a party to the Contract, but if the agency is not such a party,
the Contractor will submit the payrolls to the Recipient or Subrecipient (as
applicable), applicant, sponsor, or owner, as the case may be, for transmission
to the Department of Energy. The payrolls submitted shall set out accurately and
completely all of the information required to be maintained under 29 CFR
5.5(a)(3)(i), except that full social security numbers and home addresses shall
not be included on weekly transmittals. Instead the payrolls shall only need to
include an individually identifying number for each employee (e.g., the last
four digits of the employee’s social security number). The required weekly
payroll information may be submitted in any form desired. Optional Form WH-347
is available for this purpose from the Wage and Hour Division Web site at
http://www.dol.gov/esa/whd/forms/wh347instr.htm or its successor site. The prime
Contractor is responsible for the submission of copies of payrolls by all
subcontractors. Contractors and subcontractors shall maintain the full social
security number and current address of each covered worker, and shall provide
them upon request to the Department of Energy if the agency is a party to the
Contract, but if the agency is not such a party, the Contractor will submit them
to the Recipient or Subrecipient (as applicable), applicant, sponsor, or owner,
as the case may be, for transmission to the Department of Energy, the
Contractor, or the Wage and Hour Division of the Department of Labor for
purposes of an investigation or audit of compliance with prevailing wage
requirements. It is not a violation of this section for a prime contractor to
require a subcontractor to provide addresses and social security numbers to the
prime contractor for its own records, without weekly submission to the
sponsoring government agency (or the Recipient or Subrecipient (as applicable),
applicant, sponsor, or owner).

(B) Each payroll submitted shall be accompanied by a “Statement of Compliance,”
signed by the Contractor or subcontractor or his or her agent who pays or
supervises the payment of the persons employed under the Contract and shall
certify the following:

(1) That the payroll for the payroll period contains the information required to
be provided under § 5.5 (a)(3)(ii) of Regulations, 29 CFR part 5, the
appropriate information is being maintained under § 5.5 (a)(3)(i) of
Regulations, 29 CFR part 5, and that such information is correct and complete;

 

Page 19 of 24



--------------------------------------------------------------------------------

 

(2) That each laborer or mechanic (including each helper, apprentice, and
trainee) employed on the Contract during the payroll period has been paid the
full weekly wages earned, without rebate, either directly or indirectly, and
that no deductions have been made either directly or indirectly from the full
wages earned, other than permissible deductions as set forth in Regulations, 29
CFR part 3;

(3) That each laborer or mechanic has been paid not less than the applicable
wage rates and fringe benefits or cash equivalents for the classification of
work performed, as specified in the applicable wage determination incorporated
into the Contract.

(C) The weekly submission of a properly executed certification set forth on the
reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the “Statement of Compliance” required by paragraph (a)(3)(ii)(B)
of this section.

(D) The falsification of any of the above certifications may subject the
Contractor or subcontractor to civil or criminal prosecution under section 1001
of title 18 and section 3729 of title 31 of the United States Code.

(iii) The Contractor or subcontractor shall make the records required under
paragraph (a)(3)(i) of this section available for inspection, copying, or
transcription by authorized representatives of the Department of Energy or the
Department of Labor, and shall permit such representatives to interview
employees during working hours on the job. If the Contractor or subcontractor
fails to submit the required records or to make them available, the Federal
agency may, after written notice to the Contractor, sponsor, applicant, or
owner, take such action as may be necessary to cause the suspension of any
further payment, advance, or guarantee of funds. Furthermore, failure to submit
the required records upon request or to make such records available may be
grounds for debarment action pursuant to 29 CFR 5.12.

(4) Apprentices and trainees—

(i) Apprentices. Apprentices will be permitted to work at less than the
predetermined rate for the work they performed when they are employed pursuant
to and individually registered in a bona fide apprenticeship program registered
with the U.S. Department of Labor, Employment and Training Administration,
Office of Apprenticeship Training, Employer and Labor Services, or with a State
Apprenticeship Agency recognized by the Office, or if a person is employed in
his or her first 90 days of probationary employment as an apprentice in such an
apprenticeship program, who is not individually registered in the program, but
who has been certified by the Office of Apprenticeship Training, Employer and
Labor Services or a State Apprenticeship Agency (where appropriate) to be
eligible for probationary employment as an apprentice. The allowable ratio of
apprentices to journeymen on the job site in any craft classification shall not
be greater than the ratio permitted to the Contractor as to the entire work
force under the registered program. Any worker listed on a payroll at an
apprentice wage rate, who is not registered or otherwise employed as stated
above, shall be paid not less than the applicable wage rate on the wage
determination for the classification of work actually performed. In addition,
any apprentice performing work on the job site in excess of the ratio permitted
under the registered program shall be paid not less than the applicable wage
rate on the wage determination for the work actually performed. Where a
Contractor is performing construction on a project in a locality other than that
in which its program is registered, the ratios and wage rates (expressed in
percentages of the journeyman’s hourly rate) specified in the Contractor’s or
subcontractor’s registered program shall be observed. Every apprentice must be
paid at not less than the rate specified in the registered program for

 

Page 20 of 24



--------------------------------------------------------------------------------

the apprentice’s level of progress, expressed as a percentage of the journeymen
hourly rate specified in the applicable wage determination. Apprentices shall be
paid fringe benefits in accordance with the provisions of the apprenticeship
program. If the apprenticeship program does not specify fringe benefits,
apprentices must be paid the full amount of fringe benefits listed on the wage
determination for the applicable classification. If the Administrator determines
that a different practice prevails for the applicable apprentice classification,
fringes shall be paid in accordance with that determination. In the event the
Office of Apprenticeship Training, Employer and Labor Services, or a State
Apprenticeship Agency recognized by the Office, withdraws approval of an
apprenticeship program, the Contractor will no longer be permitted to utilize
apprentices at less than the applicable predetermined rate for the work
performed until an acceptable program is approved.

(ii) Trainees. Except as provided in 29 CFR 5.16, trainees will not be permitted
to work at less than the predetermined rate for the work performed unless they
are employed pursuant to and individually registered in a program which has
received prior approval, evidenced by formal certification by the U.S.
Department of Labor, Employment and Training Administration. The ratio of
trainees to journeymen on the job site shall not be greater than permitted under
the plan approved by the Employment and Training Administration. Every trainee
must be paid at not less than the rate specified in the approved program for the
trainee’s level of progress, expressed as a percentage of the journeyman hourly
rate specified in the applicable wage determination. Trainees shall be paid
fringe benefits in accordance with the provisions of the trainee program. If the
trainee program does not mention fringe benefits, trainees shall be paid the
full amount of fringe benefits listed on the wage determination unless the
Administrator of the Wage and Hour Division determines that there is an
apprenticeship program associated with the corresponding journeyman wage rate on
the wage determination which provides for less than full fringe benefits for
apprentices. Any employee listed on the payroll at a trainee rate who is not
registered and participating in a training plan approved by the Employment and
Training Administration shall be paid not less than the applicable wage rate on
the wage determination for the classification of work actually performed. In
addition, any trainee performing work on the job site in excess of the ratio
permitted under the registered program shall be paid not less than the
applicable wage rate on the wage determination for the work actually performed.
In the event the Employment and Training Administration withdraws approval of a
training program, the Contractor will no longer be permitted to utilize trainees
at less than the applicable predetermined rate for the work performed until an
acceptable program is approved.

(iii) Equal employment opportunity. The utilization of apprentices, trainees and
journeymen under this part shall be in conformity with the equal employment
opportunity requirements of Executive Order 11246, as amended and 29 CFR part
30.

(5) Compliance with Copeland Act requirements. The Contractor shall comply with
the requirements of 29 CFR part 3, which are incorporated by reference in this
Contract.

(6) Contracts and Subcontracts. The Recipient, Subrecipient, the Recipient’s and
Subrecipient’s contractors and subcontractor shall insert in any Contracts the
clauses contained herein in(a)(1) through (10) and such other clauses as the
Department of Energy may by appropriate instructions require, and also a clause
requiring the subcontractors to include these clauses in any lower tier
subcontracts. The Recipient shall be responsible for the compliance by any
subcontractor or lower tier subcontractor with all of the paragraphs in this
clause.

(7) Contract termination: debarment. A breach of the Contract clauses in 29 CFR
5.5 may be grounds for termination of the Contract, and for debarment as a
contractor and a subcontractor as provided in 29 CFR 5.12.

(8) Compliance with Davis-Bacon and Related Act requirements. All rulings and
interpretations of the Davis-Bacon and Related Acts contained in 29 CFR parts 1,
3, and 5 are herein incorporated by reference in this Contract.

 

Page 21 of 24



--------------------------------------------------------------------------------

 

(9) Disputes concerning labor standards. Disputes arising out of the labor
standards provisions of this Contract shall not be subject to the general
disputes clause of this Contract. Such disputes shall be resolved in accordance
with the procedures of the Department of Labor set forth in 29 CFR parts 5, 6,
and 7. Disputes within the meaning of this clause include disputes between the
Recipient, Subrecipient, the Contractor (or any of its subcontractors) and the
contracting agency, the U.S. Department of Labor, or the employees or their
representatives.

(10) Certification of eligibility.

(i) By entering into this Contract, the Contractor certifies that neither it
(nor he or she) nor any person or firm who has an interest in the Contractor’s
firm is a person or firm ineligible to be awarded Government contracts by virtue
of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).

(ii) No part of this Contract shall be subcontracted to any person or firm
ineligible for award of a Government contract by virtue of section 3(a) of the
Davis-Bacon Act or 29 CFR 5.12(a)(1).

(iii) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.

(b) Contract Work Hours and Safety Standards Act. As used in this paragraph, the
terms laborers and mechanics include watchmen and guards.

(1) Overtime requirements. No Contractor or subcontractor contracting for any
part of the Contract work which may require or involve the employment of
laborers or mechanics shall require or permit any such laborer or mechanic in
any workweek in which he or she is employed on such work to work in excess of
forty hours in such workweek unless such laborer or mechanic receives
compensation at a rate not less than one and one-half times the basic rate of
pay for all hours worked in excess of forty hours in such workweek.

(2) Violation; liability for unpaid wages; liquidated damages. In the event of
any violation of the clause set forth in paragraph (b)(1) of this section the
Contractor and any subcontractor responsible therefore shall be liable for the
unpaid wages. In addition, such Contractor and subcontractor shall be liable to
the United States (in the case of work done under contract for the District of
Columbia or a territory, to such District or to such territory), for liquidated
damages. Such liquidated damages shall be computed with respect to each
individual laborer or mechanic, including watchmen and guards, employed in
violation of the clause set forth in paragraph (b)(1) of this section, in the
sum of $10 for each calendar day on which such individual was required or
permitted to work in excess of the standard workweek of forty hours without
payment of the overtime wages required by the clause set forth in paragraph
(b)(1) of this section.

(3) Withholding for unpaid wages and liquidated damages. The Department of
Energy or the Recipient or Subrecipient shall upon its own action or upon
written request of an authorized representative of the Department of Labor
withhold or cause to be withheld, from any moneys payable on account of work
performed by the Contractor or subcontractor under any such contract or any
other Federal contract with the same prime Contractor, or any other
federally-assisted contract subject to the Contract Work Hours and Safety
Standards Act, which is held by the same prime contractor, such sums as may be
determined to be necessary to satisfy any liabilities of such Contractor or
subcontractor for unpaid wages and liquidated damages as provided in the clause
set forth in paragraph (b)(2) of this section.

 

Page 22 of 24



--------------------------------------------------------------------------------

 

(4) Contracts and Subcontracts. The Recipient, Subrecipient, and Recipient’s and
Subrecipient’s contractor or subcontractor shall insert in any Contracts, the
clauses set forth in paragraph (b)(1) through (4) of this section and also a
clause requiring the subcontractors to include these clauses in any lower tier
subcontracts. The Recipient shall be responsible for compliance by any
subcontractor or lower tier subcontractor with the clauses set forth in
paragraphs (b)(1) through (4) of this section.

(5) The Contractor or subcontractor shall maintain payrolls and basic payroll
records during the course of the work and shall preserve them for a period of
three years from the completion of the Contract for all laborers and mechanics,
including guards and watchmen, working on the Contract. Such records shall
contain the name and address of each such employee, social security number,
correct classifications, hourly rates of wages paid, daily and weekly number of
hours worked, deductions made, and actual wages paid. The records to be
maintained under this paragraph shall be made available by the Contractor or
subcontractor for inspection, copying, or transcription by authorized
representatives of the Department of Energy and the Department of Labor, and the
Contractor or subcontractor will permit such representatives to interview
employees during working hours on the job.

RECIPIENT FUNCTIONS

(1) This delegation of Department of Energy (DOE) functions to the Recipient
applies only to DBA effort performed by Subrecipients and Contractors under this
award. Those functions are not delegated to the Recipient for any DBA effort
performed by employees of the Recipient under this award. On behalf of the
Department of Energy (DOE), Recipient shall perform the following functions:

(a)        Obtain, maintain, and monitor all DBA certified payroll records
submitted by the Subrecipients and Contractors at any tier under this Award;

(b)        Review all DBA certified payroll records for compliance with DBA
requirements, including applicable DOL wage determinations;

(c)        Notify DOE of any non-compliance with DBA requirements by
Subrecipients or Contractors at any tier, including any non-compliances
identified as the result of reviews performed pursuant to paragraph (b) above;

(d)        Address any Subrecipient and any Contractor DBA non-compliance
issues; if DBA non-compliance issues cannot be resolved in a timely manner,
forward complaints, summary of investigations and all relevant information to
DOE;

(e)        Provide DOE with detailed information regarding the resolution of any
DBA non-compliance issues;

(f)        Perform services in support of DOE investigations of complaints filed
regarding noncompliance by Subrecipients and Contractors with DBA requirements;

(g)        Perform audit services as necessary to ensure compliance by
Subrecipients and Contractors with DBA requirements and as requested by the
Contracting Officer; and

(h)        Provide copies of all records upon request by DOE or DOL in a timely
manner.

(2) All records maintained on behalf of the DOE in accordance with paragraph
(1) above are federal government (DOE) owned records. DOE or an authorized
representative shall be granted access to the records at all times.

(3)        In the event of, and in response to any Freedom of Information Act, 5
U.S.C. 552, requests submitted to DOE, Recipient shall provide such records to
DOE within 5 business days of receipt of a request from DOE.

NETL SPECIAL TERMS AND CONDITIONS

SUBRECIPIENT/SUBCONTRACT APPROVALS

a.        At Risk Notice: The Recipient must obtain written approval by the
Contracting Officer for reimbursement of costs associated with
subrecipient/subcontractors/activities listed in paragraph b. below. No funds
shall be expended on the subcontracts supporting the tasks identified in
paragraph b. below unless DOE approval is provided. DOE does not guarantee or
assume any obligation to reimburse costs incurred by the Recipient or
subrecipient/subcontractor for these tasks, until approval is provided in
writing by the Contracting Officer.

 

Page 23 of 24



--------------------------------------------------------------------------------

 

b.        Contracting Officer approval as set out above is requested for the
following anticipated subcontractors/consultants:

Competitive selection of the following subcontractors under this agreement. The
DOE Contracting Officer may require detailed budget information concerning these
selections prior to providing written approval.

 

     

Subcontractors/Consultants

Description

   Budget
Period 1
(10/01/2010)      Budget
Period 2
(04/01/2012)      Budget
Period 3
(10/01/2013)      Task(s)   A    Design full-scale process equipment and conduct
process modeling efforts    $ 745,000       $ 69,998       $ 115,000         2
   B    Independent assessment of pilot performance and assessment of full-scale
design      —           —         $ 411,687         7,9    C    Coordinate
environmental regulation compliance and permitting    $ 50,000         —        
  —           1    D    Structural Engineering and Foundation Installation    $
100,000       $ 225,000         —           3,6    E    Emissions testing and
removal performance validation      —           —         $ 30,000         7   
F    Fabrication and Installation of 1MW pilot at test location      —         $
3,065,000            5,6    G    Scale up of sorbent production process and
sorbent cost reduction goals      —         $ 1,500,000         —           4   
H    Design of stream circuitry to interface the plant with the 1MW pilot    $
30,000         —              3       Total Anticipated Costs    $ 925,000      
$ 4,859,998       $ 556,687      

c.        Upon written approval by the Contracting Officer, the Recipient may
then receive payment for subcontract efforts with the selected and DOE approved
subrecipient/subcontractor for allowable costs incurred, or DOE will recognize
costs incurred toward cost share requirements, if any, in accordance with the
payment provisions contained in this agreement.

d.        Termination or Suspension: If the above requirement is not fully
complied with to the satisfaction of the Contracting Officer, the Contracting
Officer may unilaterally terminate or suspend the activity proposed to be
undertaken by the subrecipient/subcontractor. The Recipient agrees that DOE has
the unilateral right to deobligate the amounts obligated or to redirect the
funding to other efforts. If an effort is terminated or suspended, the Recipient
shall not be reimbursed for costs incurred which were incurred at the
Recipient’s risk as described in paragraph a. above.

HOST SITE AGREEMENT

Recipient shall provide a copy of the host-site agreement to DOE before any work
is performed or any costs incurred at the host site location.

 

Page 24 of 24